Citation Nr: 1827525	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-47 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left knee injury with arthritis, prior to March 24, 2011.

2.  Entitlement to a rating in excess of 30 percent for residuals of a left knee injury with arthritis, status post total arthroplasty, from May 1, 2012.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1987 to December 1989. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied a rating in excess of 10 percent for residuals of a left knee injury with arthritis.  

During the pendency of the appeal, the Veteran underwent a total left knee arthroplasty on March 24, 2011.  In an April 2011 rating decision, the RO granted a temporary total rating for the Veteran's left knee disability, effective March 24, 2011.  In a May 2011 rating decision, the RO extended that temporary total rating to April 30, 2012, and assigned a 30 percent rating effective from May 1, 2012.  Thus, the issues on appeal have been characterized as set forth above on the cover page of this decision.  

In connection with his appeal, the Veteran requested and was scheduled for a Board hearing before a Veterans Law Judge, to be held in July 2014.  Prior to the hearing, however, the Veteran cancelled his hearing request.  See July 2014 Correspondence.  He did not request to reschedule; thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2017).

In August 2014 and June 2016, the Board remanded the matter for further evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  Neither the Veteran nor his representative has argued otherwise.  


FINDINGS OF FACT

1.  Prior to March 24, 2011, the Veteran's residual of a left knee injury with arthritis was manifested by flexion to 90 degrees with pain, at worst, and extension to five degrees, at worst.  There is X-ray evidence of arthritis involvement of no more than one major joint or minor joint group.  There is no malunion of the tibia and fibula, dislocated semilunar cartilage, or genu recurvatum, or instability.

2.  Since May 1, 2012, the Veteran's left knee has not been diagnosed with chronic residuals consisting of severe painful motion or weakness in the affected extremity.

3.  The Veteran has not been diagnosed with ankylosis of the left knee.

4.  The Veteran's residuals of a left knee injury with arthritis status post total arthroplasty do not exhibit intermediate degrees of residual weakness, pain or limitation of motion with extension more than 20 degrees, or nonunion of the tibia and fibula, with loose motion, requiring a brace.  

3.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a left knee injury with arthritis, prior to March 24, 2011, have not been met.  38 U.S.C. §§ 1155, 5107, (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2017).

2.  The criteria for a rating in excess of 10 percent for residuals of a left knee injury with arthritis, status post total arthroplasty, from May 1, 2012, have not been met.  38 U.S.C. §§ 1155, 5107, (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5055 (2017).

3.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim of an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2017).
 
When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); see DeLuca v. Brown, 8 Vet. App. 202 (1995). 
 
In this case, prior to March 24, 2011, the RO has evaluated the Veteran's left knee as 10 percent disabling under the rating criteria pertaining to arthritis and limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5260.
 
Under Diagnostic Code 5010, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2017).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is assigned for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is assigned for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.
 
Evaluations for limitation of flexion of a knee are assigned as follows: flexion limited to 60 degrees is noncompensable; flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).
 
Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2017).

From May 1, 2012, the RO has evaluated the Veteran's left knee as 30 percent disabling under the rating criteria pertaining to knee replacement (prosthesis).  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5055, the minimum rating is 30 percent.  A 60 percent rating is assigned with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A 100 percent rating is assigned for one year following implementation of the prosthesis.  38 C.F.R. § 4.71a, DC 5055 (2017). 
If there are intermediate degrees of residual weakness, pain, or limitation of motion, Diagnostic Code 5055 instructs to rate by analogy to Diagnostic Codes 5256, 5261, or 5262.

Ankylosis of the knee that is a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated 30 percent.  Ankylosis in flexion between 10 and 20 degrees is rated 40 percent.  Ankylosis in flexion between 20 and 45 degrees is rated 50 percent.  Ankylosis which is extremely unfavorable, in flexion at an angle of 45 degrees or more is rated 60 percent.  38 C.F.R. § 4.71a, DC 5256 (2017).

Evaluations for limitation of knee extension are assigned as follows: extension limited to 5 degrees is noncompensable; extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

Under Diagnostic Code 5262, a 40 percent rating is assigned for nonunion of the tibia and fibula with loose motion, requiring use of a brace.  Malunion of the tibia and fibula with marked knee or ankle disability allows for the assignment of a 30 percent rating; with moderate disability, 20 percent; and with slight disability 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2017).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Increase Rating for Left Knee prior to March 24, 2011

In September 2009, the Veteran submitted an application for VA compensation benefits, seeking entitlement to a rating in excess of 10 percent for service-connected left knee disability.  He contends that the rating currently assigned does not reflect the severity of his disability.

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of evidence is against the assignment of a rating in excess of 10 percent for residuals of a left knee injury with arthritis, prior to March 24, 2011.

In this case, the Board finds that a rating in excess of 10 percent under Diagnostic Code 5010 is not applicable.  Specifically, the March 2010 VA examiner found no evidence of degenerative arthritis involving two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The Veteran's arthritis is limited to one minor joint, his left knee.  Therefore, a rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Board further finds that a rating in excess of 10 percent for the Veteran's left knee disability based on limitation of motion is not warranted.  Specifically, at the March 2010 VA medical examination, range of motion was 100 degrees flexion, with pain, and zero degrees extension.  Additionally, VA clinical records dated from October 2009 to March 24, 2011, indicate that the Veteran's left knee range of motion was flexion to 90 degrees with pain, at worst, and extension to five degrees, at worst.  These range of motion findings do not warrant a rating in excess of 10 percent under the criteria based on either limitation of extension or flexion, nor is there any other evidence of record documenting otherwise.  38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261.  See VAOPGCPREC 9-2004, published at 69 Fed. Reg. 59,990 (Oct. 6, 2004).

Despite the range of motion demonstrated above, the Board has considered whether a rating may be assigned based on functional impairment, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Prior to March 24, 2011, however, the record demonstrates that the Veteran did not have flare-ups that impacted the function of his left knee.  For example, at the March 2010 VA examination, there was no evidence of flare-ups, weakness, or atrophy.  The examiner noted objective evidence of pain following repetitive motion, with no additional limitations after repetitive motion.  In addition, VA clinical records prior to March 24, 2011 do not demonstrate muscle weakness or atrophy.  The evidence during this period reflects that there was no additional functional impairment due to flare-ups or otherwise that resulted in limitation of motion, particularly loss of motion that more nearly approximated higher ratings for limitation of flexion or limitation of extension under Diagnostic Codes 5260 or 5261.  

The Board has considered the Veteran's contentions to the effect that he experiences symptoms such as pain, locking, swelling, stiffness, and the inability to participate in recreational sports.  The Board finds that such symptoms, however, are contemplated in the currently assigned 10 percent rating.  Therefore, with consideration of the Veteran's reported pain and functional loss, the Board finds that a 10 percent rating is appropriate.  A rating in excess of 10 percent is not warranted, absent additional functional loss, supported by adequate pathology.

The Board has also reviewed other Diagnostic Codes that potentially relate to impairment of the knee, but finds that application of an alternative or additional diagnostic code does not result in a rating in excess of that now assigned.  For example, the March 2010 VA examiner found no evidence of ankylosis; therefore, a rating under Diagnostic Code 5256 is not warranted.  

A rating under Diagnostic Code 5257 is not applicable.  Specifically, in a January 2010 VA clinical record, the Veteran's joint stability tests were noted as normal.  At the March 2010 VA medical examination, the Veteran endorsed locking episodes several times a week.  He denied giving way, instability, weakness, effusions, flare-ups, and dislocation or subluxation.  VA clinical records dated prior to March 24, 2011, in addition to the March 2010 VA examination report show that the Veteran uses a brace intermittently, but frequently.  However, the March 2010 VA examiner observed no instability of the left knee.  Based on these findings, a rating under Diagnostic Code 5257 is also not warranted.  

The evidence of record further indicates that the Veteran has not demonstrated malunion of the tibia and fibula, dislocation with frequent episodes of "locking," pain, and effusion into the joint and/or removal of symptomatic semilunar cartilage.  There is also no evidence of genu recurvatum.  See C.F.R. § 4.71a, Diagnostic Codes 5258, 5259, 5262, 5263.  

In summary, the Board has considered the entire record, including the Veteran's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board finds that a rating in excess of 10 percent for residuals of a left knee injury with arthritis, prior to March 24, 2011 is not warranted.  To that extent, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increase for Left Knee Status Post Total Arthroplasty from May 1, 2012

The Veteran seeks a rating in excess of 30 percent for residuals of a left knee injury with arthritis, status post total arthroplasty, from May 1, 2012.  He contends that the rating currently assigned does not reflect the severity of his disability.

As set forth above, entitlement to a warrant in excess of 30 percent under Diagnostic Code 5055 requires chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Review of VA clinical records indicate that in May 2012, the Veteran reported no left knee swelling since the surgery.  Upon evaluation, the clinician noted that the Veteran was able to bear weight, and denied having any pain or swelling in the knee.  In July 2012, his left knee range of motion was 110 degrees flexion, with pain, and zero degrees extension.  The left knee exhibited mild swelling.  The Veteran reported a pain level of seven on a scale of one to 10.  An x-ray revealed no significant lucency, and no evidence of loosening.  In February 2013, the Veteran reported occasional left knee pain.  Range of motion was 120 degrees flexion, and zero degrees extension.  In August 2013, left knee range of motion was 115 degrees flexion and five degrees extension.  The left knee was noted as stable with no effusion.  In May 2017, the Veteran's left knee range of motion was within normal limits, and he exhibited normal muscle strength.  In October 2017, left knee range of motion was 95 degrees flexion, and six degrees extension.  

The November 2014 VA examination report indicates that the Veteran endorsed occasional left knee pain and decreased motion.  He denied having flare-ups.  Left knee range of motion was 110 degrees flexion, and zero degrees extension.  There was no evidence of pain on motion.  There was no pain with weight bearing, localized tenderness or pain on palpation.  There was no pain, weakness, fatigability, or incoordination upon repetitive use.  The Veteran's muscle strength was noted as normal.  There was no evidence of chronic residuals consisting of severe painful motion or weakness in the Veteran's left knee.  

At the September 2017 VA examination, the Veteran reported numbness in the back of his left knee and limited mobility, and pain upon physical activity.  The Veteran denied having flare-ups.  Left knee range of motion was 120 degrees flexion, and zero degrees extension.  There was pain evidence of pain on motion.  There was no objective evidence of localized tenderness or pain on palpation.  There was no objective evidence of localized tenderness or pain on palpation of the left knee.  There was no additional loss of function upon repetitive use.  There was evidence of pain with weight bearing.  There was objective evidence of pain on passive range of motion, and when the joint was used in non-weight bearing.  The examiner concluded that there were intermediate degrees of residual weakness, pain or limitation of motion from the total knee replacement surgery.

In light of the above, the Board finds that the Veteran's left knee disability is not manifested by severe painful motion or weakness to warrant the assignment of a 60 percent rating under Diagnostic Code 5055.
 
The Board further finds that alternative Diagnostic Codes would not allow for a rating higher than 30 percent already assigned.  Specifically, Diagnostic Code 5256 is inapplicable, because the Veteran has never been found to have ankylosis.  Diagnostic Code 5261 is inapplicable, because repeated examinations have shown that the Veteran does not exhibit extension more than 20 degrees.  He exhibits no additional limitation with flare-ups, and no weakness, fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  Further, the September 2017 VA examiner found objective evidence of pain on passive range of motion testing of the left knee, and objective evidence of pain on non-weight bearing testing of the left knee.  The impact thereof is reflected in the range of motion findings.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017); see also Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  Additionally, Diagnostic Code 5262 is inapplicable, because the November 2014 and September 2017 VA examination reports show that the Veteran does not have any impairment of the tibia or fibula i.e. nonunion of the tibia or fibula requiring a knee brace.  See e.g. 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Therefore, the Board finds no basis to assign a rating in excess of 30 percent by analogy.  

In summary, the Board has considered the Veteran's left knee symptomatology but finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent from May 1, 2012, for residuals of a left knee injury with arthritis status post total arthroplasty.  To that extent, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.10 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The Veteran's service-connected disabilities are as follows:  residual, left knee injury with arthritis, status post total arthroplasty, rated as 30 percent disabling; right knee osteoarthritis, status post meniscectomy associated with residual, left knee injury with arthritis, status post total arthroplasty, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; scars associated with residual, left knee injury with arthritis, status post total arthroplasty, rated as noncompensable; bilateral hearing loss, rated as noncompensable.  The Veteran has been in receipt of a combined disability rating of 50 percent since September 23, 2016.  

Under these circumstances, the Veteran does not meet the percentage requirements set forth in section 4.16(a) for consideration of TDIU.  The Board has considered his entitlement on an extraschedular basis under section 4.16(b), but finds that there is an insufficient basis upon which to conclude that the Veteran's service-connected knee disability render him unable to secure and follow a substantially gainful occupation.

The Board has carefully considered the Veteran's May 2010 statement that his left knee disability had caused him to lose jobs "for the fear of continuous abuse of his leg."  He further noted that he was a manual laborer and that "no employer wants the liability of a man limping around their job site so now I make [less money per hour] because of my inability to perform my former duties."  In a September 2016 statement, he asserted that he was 47 years old and had anxiety whether his knees and hips would hold for him to get a job upon completion of school.  The Veteran also noted concern about having enough time to retire properly and being unable to provide for his family.

However, as detailed above, the currently-assigned rating is recognition that the impairment associated with the Veteran's knee disability impacts his ability to obtain or maintain employment.  The ultimate question, however, is whether the Veteran's service-connected disability, without regard to any nonservice-connected disabilities, prevents him from securing or following a substantially gainful occupation.  Van Hoose, 4 Vet. App. at 363.  The most probative evidence does not show that it does.  While the September 2017 VA examiner indicated that the Veteran's service-connected knees impacted his ability to work, there was no finding that he was precluded from obtaining or maintaining substantially gainful employment.  The examiner indicated that the Veteran had difficulty crouching, kneeling, sitting or walking for prolonged periods of time.  He did not, however, indicate that the Veteran's knees rendered him unable to obtain or maintain substantially gainful employment.

The Board has also considered the Veteran's VA Form 21-8940 where he claimed that he had been unemployable due to his service-connected knees since February 2011.  However, in April 2017 letters, the Veteran's previous employers confirmed dates of employment, but did not provide any indication that his employment ceased as a result of a service-connected disability.  

As the evidence fails to establish that the Veteran's service-connected disabilities preclude substantially gainful employment, the criteria for a remand for referral for extraschedular consideration of a TDIU under 38 C.F.R. § 4.16(b) are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a left knee injury with arthritis, prior to March 24, 2011, is denied.

Entitlement to a rating in excess of 30 percent for residuals of a left knee injury with arthritis, status post total arthroplasty, from May 1, 2012, is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


